Citation Nr: 1026843	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-23 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty for August 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
granted service connection for PTSD, and denied service 
connection for bilateral hearing loss, tinnitus, a head injury, 
secondary to a motor vehicle accident (MVA), a back disability 
secondary to MVA, and residuals of laceration, secondary to blunt 
trauma to head with loss of consciousness.  In May 2008, the 
Veteran expressed disagreement with the denials of service 
connection for bilateral hearing loss, tinnitus, head disability, 
and residuals of laceration secondary to head injury.  The RO 
issued a statement of the case in June 2009, and the Veteran 
perfected a timely appeal in July 2009.  

In October 2009, prior to certification of the appeal to the 
Board, the Veteran withdrew his appeal seeking entitlement to 
service connection for a head disability, and residuals of 
laceration, secondary to blunt trauma to head.  These issues are 
no longer in appellate status.

In June 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record.  


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset in service; a 
sensorineural hearing loss was not manifested within the first 
post-service year and current hearing loss is not otherwise 
related to active service, to include exposure to acoustic 
trauma.

2.  Tinnitus did not have its onset in service and is not 
otherwise related to active service, to include exposure to 
acoustic trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or as a result of the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

VCAA notice was provided to the Veteran in August 2007, prior to 
the initial RO unfavorable adjudication on appeal.  This letter 
informed the Veteran of what evidence was required to 
substantiate his claims, and of the Veteran's and VA's respective 
duties for obtaining evidence.  The claims were readjudicated by 
way of a June 2009 statement of the case, and a January 2010 
supplemental statement of the case.

VA also has a duty to assist the Veteran in the development of 
the claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims folder contains service treatment 
records, service personnel records, lay statements, and VA 
medical evidence.  The Veteran was afforded a VA audiology 
examination and a personal hearing before the undersigned 
Veterans Law Judge.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Under the relevant regulations, service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest to a 
compensable degree within one year after discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309 (2009).

Hearing loss disability is defined by regulation.  For purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that 38 
C.F.R. § 3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service.  Id. at 159.  The 
Court explained that, when audiometric test results at the 
Veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, the 
Veteran may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence that 
the current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which states 
that the threshold for normal hearing is zero decibels to 20 
decibels and higher threshold levels indicate some degree of 
hearing loss.  Id. at 157.

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection Claim for Bilateral Hearing Loss and 
Tinnitus

The Veteran is currently diagnosed with bilateral hearing loss 
and tinnitus.  In this regard, on January 2010 VA audiogram, pure 
tone thresholds were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
45
LEFT
15
15
5
45
80

Speech recognition score was 98 percent in the right ear, and 94 
percent in the left ear.  As auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater, the Veteran has a bilateral hearing loss disability as 
defined by VA regulation.  38 C.F.R. § 3.385.  Moreover, the 
Veteran reports having tinnitus in both ears.  It appears that 
the January 2010 VA examiner diagnosed the Veteran with tinnitus 
and the Board notes that tinnitus is readily observable by 
laypersons and does not require medical expertise to establish 
its existence, see Charles v. Principi, 16 Vet. App. 370 (2002).

However, service treatment records show no hearing loss or 
tinnitus complaints, treatment, or diagnoses.  On separation 
examination report dated in April 1970, the Veteran scored a 
15/15 on a whispered voice test, and puretone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
10
5
5
15
5

Speech recognition scores were not provided.  Clinical evaluation 
of the ears was normal.

The Veteran filed his service connection claims for bilateral 
hearing loss and tinnitus, in pertinent part, in June 2007.  

Hearing loss and tinnitus are not shown in the record until May 
2008, at which time, the Veteran underwent a VA audiology 
consultation.  He reported longstanding bilateral hearing loss 
for at least 20 years, and indicated that he had been exposed to 
gun fire noise, among other things, during his military service.  
The examiner indicated that the Veteran's speech recognition test 
was lower than any pure tone threshold, despite testing with 
inserts, headphones, and reinstruction.  The audiometric results 
were not interpreted but the examiner indicated that the right 
ear was normal to mild sensorineural hearing loss 250-2000 Hz 
sloping to moderate at 3000Hz and moderately sever by 4000 Hz and 
above; in the left ear, there was mild sensorineural hearing loss 
from 250-2000 Hz sloping moderate at 3000Hz and severe by 4000hz 
and above.  Word recognition was 96 percent, bilaterally.  

The Veteran attributes his current hearing loss and tinnitus to 
exposure to acoustic trauma during service.  According to his 
substantive appeal received in July 2009, he stated that while 
serving in Vietnam, he was a gunner and was therefore exposed to 
105 howitzer fire, as well as from .50 caliber machine guns, M60 
and M16 automatic weapons, shotguns, mortars, and recoilless 
rifles.  In addition, he asserts that he was exposed to loud 
engine noises in an enclosed space without the benefit of hearing 
protection.

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. § 
1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996). 

Here, the record shows that the Veteran had Vietnam service and 
his military occupational specialty (MOS) was an engine mechanic.  
Accordingly, the Board finds that the assertion of having been 
exposed to engine noise in service is consistent with his MOS as 
an engine mechanic.  Moreover, although the Veteran's service 
personnel records do not show participation in actual combat or 
show any medals or awards indicative of combat, the records do 
show that he was assigned to various squadrons and sectors while 
serving in Vietnam.  He is currently service-connected for PTSD 
as a result of stressors incurred in Vietnam.  As such, the Board 
concedes that combat service was likely.  

Notwithstanding, the medical evidence of record does not relate 
the current hearing loss and tinnitus to service.  When asked to 
provide an opinion as to the etiology of such disabilities, the 
January 2010 VA examiner opined that the Veteran's bilateral 
hearing loss and tinnitus are not related to military noise 
exposure or any other incident of service.  In reaching this 
conclusion, the examiner noted that there is no evidence of 
hearing loss on separation audiogram, and that the Veteran was 
exposed to significant occupational noise as a civilian working 
in the construction industry.  The record does not contain a 
medical opinion favorable to the claims.  

The Board has considered the Veteran's contention that his 
current bilateral hearing loss and tinnitus are the result of his 
military service.  The Court has held that a Veteran is competent 
to describe symptoms of which he or she has first-hand knowledge.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
Board finds that hearing loss and tinnitus are the type of 
disabilities that the Veteran is competent to describe.  See Barr 
v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations, going to the probative value of the evidence, for 
the adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

The Veteran does not assert that he has had hearing loss and 
tinnitus since service; rather, he indicated to the VA examiner 
that he has had hearing difficulty for at least 20 years (mid-
1980's), which is at least a decade after separation from 
service.  During his personal hearing, the Veteran testified that 
while others noticed that he had difficulty hearing for some 
time, he did not notice it until having a stroke in 2004.  He 
also testified that he noticed ringing in his ears when he was in 
his late fifties.  

The Board has considered the decision in Buchanan v. Nicholson, 
451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United 
States Court of Appeals for the Federal Circuit determined that 
the Board erred by finding that a claimant's report of in-service 
symptoms lacked credibility solely because there was no objective 
medical evidence corroborating those symptoms at the time.  
However, the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service.  Rather, it is 
relying on the fact that the whispered voice test, audiogram, and 
evaluation of the ears taken at separation were within normal 
limits, that the Veteran did not seek treatment for a hearing 
impairment/tinnitus until approximately 37 years later, that he 
had significant post-service noise exposure, and that he reported 
that he first noticed hearing loss and tinnitus many years after 
service separation.  

Furthermore, the Board is also relying on the report of a 
competent VA examiner who weighed the complete evidence of 
record, including the results of audiogram testing and ear 
evaluation at separation and claimed noise exposure, and 
concluded that the Veteran's bilateral hearing loss disability 
and tinnitus are not the result of his active duty service.  The 
Board finds that the January 2010 VA opinion is the most 
probative evidence of record as to the relationship between the 
Veteran's current bilateral hearing loss and tinnitus and 
service, and ultimately outweighs the Veteran's lay reports of 
etiology.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims of 
service connection for bilateral hearing loss and tinnitus, and 
the benefit-of-the doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  Thus, the claims must be denied.




      
      
      (CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


